FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSEPH RUDOLPH WOOD, III,                      No. 08-99003
              Petitioner-Appellant,
                                                  D.C. No.
                    v.                        4:98-CV-00053-
                                                   JMR
 CHARLES L. RYAN, interim Director,
 Arizona Department of Corrections,                ORDER
               Respondent-Appellee.


                      Filed July 18, 2014

       Before: Sidney R. Thomas, Ronald M. Gould,
             and Jay S. Bybee, Circuit Judges.


                            ORDER

    Petitioner filed a Consolidated Petition for Writ of Habeas
Corpus and Motion for Stay of Execution before the
Honorable Kim W. Wardlaw. Circuit Judge Wardlaw
referred the Petition and Motion to this panel pursuant to Cir.
R. 22-2(c) (“Once a case is assigned to a death penalty panel,
the panel will handle all matters pertaining to the case . . . .”)
and Cir. R. 22-4(e) (“In all capital cases where petitioner
seeks a stay of execution, the Clerk shall refer any motion for
a stay of execution to the death penalty panel.”).
2                     WOOD V. RYAN

    Under Fed. R. App. P 22(a), “[a]n application for a writ
of habeas corpus must be made to the appropriate district
court.” See also Felker v. Turpin, 518 U.S. 651, 660–61
(1996) (noting that the Rule would “bar consideration of
original habeas petitions in the courts of appeal”). Pursuant
to Fed. R. App. P. 22(a), if a habeas petition is filed in the
Court of Appeals, “the application must be transferred to the
appropriate district court.”

    Therefore, the Consolidated Petition for a Writ of Habeas
Corpus and Motion for a Stay of Execution is transferred to
the District of Arizona.

    TRANSFERRED.